Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 1-25-21 are acknowledged.

Applicant elects the invention of Group I for prosecution on the merits.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant further elects (i) the species of exogenous CD8 which is the exogenous CD8 comprising a CD8 signal peptide, a CD8α extracellular domain, a CD8α transmembrane domain and a CD4 intracellular domain, AND (ii) the species of T cell having the CD45RA+, CD62L+, CD28+, CD95+, CD27+ and CCR7+ surface markers, both without traverse, for examination on the merits.

Upon reconsideration, the requirement that applicant elect a species of exogenous CD8 to be examined has been withdrawn.

Claims 1-12 are pending and under examination as they read on the species of T cell having the CD45RA+, CD62L+, CD28+, CD95+, CD27+ and CCR7+ surface markers.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer et al. (WO2020109616, cited herewith) or, in the alternative, claim(s) 1, 5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Brewer et al. (WO2020109616) in view of Griffioen et al. (WO2019004831A1, cited herewith) and Anderson et al. (“Enhanced Activity of Second-Generation MAGE-A4 SPEAR T-Cells Through Co-Expression of a CD8α .
 
At page 3, lines 11-18 Brewer teaches (emphasis added): “…the co-expression of a heterologous CD8 co-receptor in T cells that express a heterologous T cell receptor increases the activity of the T cells…. A first aspect of the invention provides a T cell or a population of modified T cells that express a heterologous CD8 co-receptor and a heterologous T cell receptor (TCR).  Preferably, the heterologous TCR specifically binds to an HLA displaying a peptide fragment of a tumour antigen (pHLA) expressed by the cancer cells.”

According to Brewer the tumour antigen (pHLA) expressed by the cancer cells may or may not also be expressed by somatic cells (emphasis added):

“Cancer or tumour cells may be distinguished from normal somatic cells in an individual by the expression of one or more antigens (i.e. cancer tumour antigens as described herein above).  Normal somatic cells in an individual may not express the one or more antigens or may express them in a different manner, for example at lower levels, in different tissue and/or at a different developmental stage.  Tumour antigens may elicit immune responses in the individual. In particular, a tumour antigen may elicit a T cell-mediated immune response against cancer cells in the individual that express the tumour antigen.  One or more tumour antigens expressed by tumour or cancer cells in a patient may be selected as a target antigen for heterologous T cell receptors on modified T cells.” (see page 18, lines 17-24, emphasis added).

Similarly, as stated by Brewer at page 25, lines 19-20 (emphasis added), “The tumour antigens that elicit the immune response may be specific to cancer cells or may be shared by one or more normal cells in the individual.”

The idea of expressing a heterologous, cancer antigen-specific TCR and the CD8 co-receptor in a T-cell, in particular, in a T-cell obtained from a patient who will be treated with said transduced T-cell, is further described in the paragraph bridging pages 11-12 and at page 23, 4th full paragraph.  Consistent with this teaching, Brewer further teaches a pharmaceutical composition rd full paragraph).

Brewer further teaches a variety of biological effects that ensue upon the binding the CD8 co-receptor to a peptide-bound MHC class I molecule that has been recognized by a TCR (see page 2, lines 7-32).  

Brewer introduces their working examples as follows (emphasis added):

“Examples

In this second-generation TCR study, we added a CD8α homodimer to the specific peptide enhanced affinity receptor (SPEAR) MAGE-A4c1032TCR (MAGE-A4 TCR herein), a first generation TCR currently being tested in a clinical trial (NCT03132922).

Transduction of HLA class I-restricted, specific peptide enhanced affinity receptor (SPEAR) TCRs into peripheral blood lymphocytes creates both cytotoxic (CD8+) and helper (CD4+) T-cells of the same specificity; however, the lack of CD8 co-receptors on CD4+ T-cells may affect binding avidity of the engineered TCR.  The addition of CD8α co-receptor into CD4+ T-cells alongside the engineered TCR CD8α_MAGE-A4c1032 (CD8α_MAGE-A4 herein) was anticipated to increase TCR binding avidity and enhance the polyfunctional response of CD4+ T-cells against tumor antigens, thereby widening the immune response to the tumor through dendritic cell (DC) activation and enhanced cytotoxicity.”

(see page 37, lines 20-30).

Brewer teaches the following in Example 2 (emphasis added):

“CD40 ligand (CD40L, also known as CD154) is a member of the TNF family. It is primarily expressed on activated T cells, preferentially CD4+ T cells. It acts as a co-stimulatory molecule 

Surface expression of CD40L was analysed on Wave T cells following overnight stimulation. For this 0.1x106 target cells were seeded into a 96-well flat bottom plate on day zero and left to adhere overnight at 37°C and 5% CO2. A375 cells were used as an antigen positive target cell line, and Colo205 as an antigen negative target cell line. On day 1 T cells were added at an Effector:Target ratio of 5: 1 (0.5x106 cells/well) along with an anti-CD40L BV421 antibody (5 μI/well).  At the same time GolgiStop™ was added (2.64μI/ml of R10 final concentration) to retain/stabilise CD40L-antibody complexes on the cell surface….

Figure 1 summarises data for the CD4+ T cell subset of five Wave T cell products tested. Following coculture with an antigen negative cell line (Colo205) no difference in the frequency of CD40L + cells is observed between non-transduced (ntd), MAGE-A4 TCR and CD8α_MAGE-A4 CD4+ TCR Wave T cells.  This is true for both transduced (TCR+) cells and those lacking expression of the MAGE-A4 TCR (TCR-).  These frequencies are also very similar to those observed in T cells that were cultured alone (T cells only).  When the cells are presented with antigen positive target cells (A375) an increase in the frequency of CD40L+ cells was seen within the CD4+ TCR+ subset of MAGE-A4 TCR transduced Wave T cells.  Compared to unstimulated T cells the frequency of CD40L+ on CD4+ TCR cells increased.  A significantly
higher proportion of CD4+CD40L+ T cells is detected in CD8α MAGE-A4 TCR transduced Wave products following antigen recognition and activation.”

Thus, Brewer teaches that CD4+ T-cells transduced with a MAGE-A4c1032-specific TCR and with the CD8α co-receptor demonstrate improved T-cell engagement, as measured by increased CD40L on the T-cell surface in response to MAGE-A4c1032-positive tumor cell lines.

In Example 4, Brewer further teaches:

“The main effector function of CD4+ T cells is to orchestrate immune response by providing feedback signals to antigen presenting cells as well as other T cell subsets. This role can be 

To investigate the production of cytokines by CD8α_MAGE-A4 TCR T cells, T cells were co-cultured for 24 hours with either T2 cells with a titration of MAGE-A4 GVYDGREHTV peptide, or antigen positive A375 tumour cells. T cells were used as harvested (PBLs) as well as product purified for either CD4+ or CD8+ T cells.

T cells and target cells were added to the wells of 96-well U-bottomed culture plates in duplicate at 50,000 target and 50,000 T cells per well.  Target cells were either T2 with added exogenous peptide, GVYDGREHTV, in range of 10-6 to 10-10 M, or no peptide as a negative control, or the MAGE-A4 positive tumour cell line A375. Assay plates were incubated for 24 hours at 37°C/5% CO2. Culture media was collected (150μ1) for cytokine analysis by Luminex™ MAGPIX®.” 
(see page 40, line 30 – page 41, line 2).


Example 4 concludes as follows at page 41, lines 23-33 (emphasis added):

“In Figure 4, the CD4+ cell data (top facets), demonstrates that there is also a consistent improvement in cytokine release by the CD8α_MAGE-A4 TCR T cells (black) compared to the MAGE-A4 TCR (white).  The same trend holds for the production of Granulocyte-Macrophage Colony-Stimulating Factor (GM-CSF), Tumor Necrosis Factor (TNF)-α, and MIP-1β (CCL4), data not shown.  The remaining six cytokines (IL-17, IL-10, IL-4, IL-5, IL-13, IL-2 Receptor) showed minimal production in four out of five wave donors although the
levels produced were higher from the CD8α_MAGE-A4 TCR T cells compared to MAGE-A4 TCR T cells for both CD4+ and CD8+ isolated cells.

In conclusion, from the cytokines analysed, and in particular IFNγ, IL-2, TNFα, GM-CSF, and MIP1β, there is an improvement in cytokine release by the CD8α_MAGE-A4 TCR T cells compared to the MAGE-A4 TCR T cells.”  



In particular, Example 5 shows that the amount of IFN-γ, MIG and IL-6 cytokines are produced at the greatest levels when MAGE-A4 specific CD4+ T-cells expressing CD8α are incubated with immature dendritic cells and tumor cell lines (as compared to co-cultures employing MAGE-A4 specific CD4+ T-cells that have not been modified to express CD8α).

In example 6, Brewer shows that transduction of isolated CD4+T cells with CD8α_MAGE-A4 TCR elicited significantly enhanced cytotoxicity against A375.GFP microtissues of both sizes compared to CD4+ T cells transduced with the MAGE-A4 TCR alone, demonstrating expression of the CD8α co-receptor significantly enhances the effector function of CD4+ T cells transduced with the MAGE-A4 TCR.

In example 7, Brewer demonstrates the levels of IFNγ and Granzyme B production were significantly increased by CD8α_MAGE-A4 TCR in comparison to MAGE-A4 TCR CD4+ T cells in purified CD4+ T cells in response to A375.GFP 3D microtissues (see Fig. 14); data which matches the enhanced killing capability of CD8α_MAGE-A4 TCR CD4+ T cells compared to MAGE-A4 TCR CD4+ T cells (see Figures 9-13).

The final paragraph of Example 7 concludes (emphasis added): 

“Overall, these data suggest that engineered co-expression of the CD8α homodimer with the MAGE-A4 TCR in CD4+ T cells elicits a substantial improvement in the cytotoxic response towards antigen-positive 3D microtissues compare to CD4+ T cells transduced with the MAGE-A4 TCR alone. This provides rationale for the use of CD8α to enhance the CD4+ T cells transduced with recombinant TCR to enhance potency in the cytotoxic response against antigen positive targets.”


modifications.’”

As described above, Brewer teaches the invention provides a T cell or a population of modified T cells that express a heterologous CD8 co-receptor and a heterologous T cell receptor (TCR).  Preferably, the heterologous TCR specifically binds to an HLA displaying a peptide fragment of a tumour antigen (pHLA) expressed by the cancer cells, wherein the pHLA may or may not be also expressed by somatic cells, i.e., “Cancer or tumour cells may be distinguished from normal somatic cells in an individual by the expression of one or more antigens (i.e. cancer tumour antigens as described herein above).  Normal somatic cells in an individual may not express the one or more antigens or may express them in a different manner….One or more tumour antigens expressed by tumour or cancer cells in a patient may be selected as a target antigen for heterologous T cell receptors on modified T cells.” (see page 18, lines 17-24, emphasis added).  Similarly, as stated by Brewer at page 25, lines 19-20 (emphasis added), “The tumour antigens that elicit the immune response may be specific to cancer cells or may be shared by one or more normal cells in the individual.”

It is the examiner’s opinion that the T cell or a population of modified T cells that express a heterologous CD8 co-receptor and a heterologous T cell receptor (TCR), wherein said TCR specifically binds to an HLA displaying a peptide fragment of a tumour antigen (pHLA) expressed by the cancer cells, and wherein said pHLA is specific to cancer cells and is not shared by one or more normal cells in the individual, i.e., is not expressed by normal somatic cells in the individual is a “neoantigen” according to the definition at page 19, last full paragraph of the instant specification.

Thus, it is the examiner’s opinion that the teachings of Brewer anticipate claims 1, 7, 8 and 11.

Insofar as applicant may attempt to argue that the teachings of Brewer fail to anticipate the claimed invention because they do not explicitly describe their pHLA antigen as a “neoantigen,” the examiner further believes the claimed invention is also obvious.

Griffioen teaches ΔNPM1-derived neopeptides presented on acute myeloid leukemia (AML) cells, such as the “CLAVEEVSL” peptide neoantigen, can be efficiently targeted by transferring into a T-cell TCR alpha and beta chains that collaborate to from a TCR capable of specifically recognizing the CLAVEEVSL neoantigen presented by MHC on the surface of AML cells (see, e.g., paragraphs 6-13; SEQ ID NOs: 8 and 11 displayed in Figs. 15 and 18; Figs. 3 and 7).  Notably, Griffioen further teaches the TCR comprising SEQ ID NOs: 8 and 11 was obtained from a T-cell that was isolated from a healthy individual, which qualifies as a “patient” according to the definition for this word as set forth by the instant specification at page 20-21 bridging paragraph. 

Paragraph 368 of Griffioen teaches the following: 

“The TCR isolated from clone 1A2 was shown to mediate specific recognition and lysis of HLA-A*02:01 positive AML cells with ΔNPM1 upon transfer to CD8 as well as CD4 cells, demonstrating that the TCR is able to redirect immune reactivity to AML in a co-receptor independent manner.  The key role of CD4 cells in anti-tumor immunity has become more apparent over the last few decades. Traditionally, CD4 cells are known to provide help to CD8 cells, resulting in improved tumor clearance and induction of immunological memory.  However, growing evidence suggests that CD4 cells can also mediate tumor rejection in the absence of CD8 cells.  Patients with hematological malignancies who received CD8-depleted allogeneic bone marrow grafts or donor lymphocyte infusions developed similar graft-versus-leukemia responses as patients receiving unmodified stem cell grafts or donor lymphocytes, whereas the incidence and severity of graft-versus-host disease was reduced.  In the autologous setting, adoptive transfer of CD4 cells directed against HLA class II-restricted tumor-associated antigens or neoantigens resulted in tumor regression in patients with metastatic melanoma and cholangiocarcinoma, respectively.18   However, since tumors often do not express HLA class II, administration of a mix of CD8 and CD4 cells expressing antigen-receptors that are independent of HLA class II may be preferable and result in superior anti-tumor immunity. Indeed, Turtle et al.19, 20 demonstrated that administration of a defined ratio of CD8 and CD4 cells expressing the same CD19-specific chimeric antigen receptor resulted in complete remission in a substantial number of patients with relapsed or refractory B cell non-Hodgkin's lymphoma and B cell acute lymphoblastic leukemia.  Likewise, as previously demonstrated in mice, adoptive transfer of CD8 and CD4 cells expressing identical TCRs directed at HLA class I-restricted epitopes, like CLAVEEVSL, may lead to potent anti-tumor immunity.”

The teachings of Anderson are much the same as those of Brewer but do further add to the teachings of Brewer by demonstrating that CD4+ T-cells engineered to co-express a CD8α homodimer and a MAGE-A4-specific TCR do not exhibit any cross-reactivity with a wide variety of MAGE family homologous peptide (putative mimotypes) (see Fig. 7), and further do not exhibit any cross-reactivity with various small airway epithelial cells (HSAEpCs), melanocytes (Ns), or antigen-negative cancer cell lines (J82, Mel526, PANC-1, SW480, TCC-SUP)(see Fig. 8).

While it is this examiner’s opinion that the teachings of Brewer are sufficient to anticipate the claimed invention, it likewise would have been obvious to the skilled artisan considering the treatment of AML by administering CD8+ and CD4+ T-cells transduced with the nucleic acids capable of expressing the TCR alpha and beta chains of Griffioen SEQ ID NOs: 8 and 11, respectively, that the CD4+ arm of Brewer’s method of treatment could be made yet more potent by further expressing the CD8α homodimer in said CD4+ T-cells which would be reasonably expected to further enhance the therapeutic efficacy of such a treatment consistent with the teachings of Brewer and Anderson.  Notably, since the TCR comprising SEQ ID NOs: 8 and 11 was obtained from a T-cell that was isolated from a healthy individual as described by Griffioen, the Griffioen TCR is a patient TCR as recited in claim 5.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim(s) 2, 3, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (WO2020109616) in view of Griffioen et al. (WO2019004831A1, cited herewith) and Anderson et al. (“Enhanced Activity of Second-Generation MAGE-A4 SPEAR T-Cells Through Co-Expression of a CD8α Homodimer,” American Association for Cancer Research Annual Meeting, March 29–April 3, 2019, Atlanta, Georgia, USA, 1 page, cited herewith) as applied to claims 1, 5, 7, 8 and 11 above, and further in view of Brett et al. (WO2020049496A1, cited on an IDS).

The teachings of Brewer in view of Griffioen and Anderson are given above.

However, these references do not explicitly teach the composition of claim 2 comprising the CD8α chain having the particular polypeptide sequence recited in part (a) of claim 2.  Moreover, these references also do not explicitly teach a composition comprising an effective amount of a cell comprising: a. an exogenous T cell receptor (TCR) recognizing a neoantigen; and b. an exogenous CD8 comprising: i. a CD8a signal peptide, a CD8a extracellular domain, a CD8a transmembrane domain, and a CD8a intracellular domain, wherein the exogenous CD8 further comprises a 2A sequence, a linker, a protease cleavage site, such as a Furin cleavage site, or a combination thereof (claim 3); or wherein the exogenous TCR comprises a signal sequence, a first and second 2A sequence, and a second TCR polypeptide sequence (claim 6).

That said, regarding expressing TCR alpha and beta chains and the CD8 co-receptor in a single cell, Brewer teaches the following in the paragraph at the top of page 6 (emphasis added):

“An eighth aspect of the invention provides a vector comprising an isolated nucleic acid of the seventh aspect. The vector may be an expression vector, which may further comprise regulatory elements for the expression of the encoded TCR and CD8 co-receptor of the nucleic acid of the invention. The invention further provides a first construct or vector which comprises a nucleic acid or nucleotide sequence encoding the alpha chain of a TCR according to the invention, a second construct or vector which comprises nucleic acid encoding the beta chain of a TCR according to the invention and a third and/or fourth construct or vector which comprises nucleic acid encoding the CD8-co-receptor chain(s), alpha and/or beta. The present invention further provides a construct or vector comprising the (isolated) nucleic acid or nucleotide sequence of the invention which can be a preferably a viral vector, a gamma retroviral vector or a lentiviral vector, such as a VSVg-pseudotyped lentiviral vector. Preferably the construct or vector contains effective regulatory elements which will drive transcription and/or translation of the nucleic acid or nucleotide sequence of the invention encoding the TCR and/or CD8 co-receptor of the invention, optionally in a modified T cell.”

The teachings of Brett are much the same as those of Brewer in terms of describing the superior anti-tumor activity of CD4 T-cells expressing a tumor-antigen specific TCR and the CD8α homodimer (see Example 1-7).  

Moreover, Brett teaches the polypeptide sequence of the CD8α homodimer, SEQ ID NO: 1 (see page 5, 1st and 2nd full paragraphs), which is identical to a protein consisting of SEQ ID NO: 139 fused to SEQ ID NO: 140 fused to SEQ ID NO: 141 fused to SEQ ID NO: 142.  Note: according to the instant specification at page 18, lines 1-8, “CD8 Construct 1” is the same as a protein consisting of SEQ ID NO: 139 fused to SEQ ID NO: 140 fused to SEQ ID NO: 141 fused to SEQ ID NO: 142 as recited in claim 2(a).

Brett further teaches a lentiviral vector transgene expression plasmid that encodes a CD8α_F2A_NY-ESOc259α TCR_P2A_NY-ESOwt β TCR ORF designed so that after transduction into T cells, the integrated vector transgene cassette would act as a template to produce each of the 3 individual proteins by means of translational peptide bond skipping at the end of each 2A moiety (see Example 1, 1st paragraph and Figs. 1 and 2).  The 2A, linker and Furin protease cleavage sites of the CD8α_F2A_NY-ESOc259α TCR_P2A_NY-ESOwt β TCR ORF displayed in Figs. 1 and 2 of Brett meet the limitations recited in claims 3, 4 and 6.  Brett teaches a lentivector comprising the CD8α_F2A_NY-ESOc259α TCR_P2A_NY-ESOwt β TCR ORF, the ADB1035 lentivector shown in Fig. 2.  



Moreover, given the teachings of Brewer et al. and Brett et al., it further would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to use the 2A sequences, linkers and protease cleavage sites described by Brett to create a lentiviral vector capable of transducing CD4+ cells to conveniently produce appropriate amounts of CD8α and neoepitope specific TCRα and TCRβ chains such that the transduced T-cells will have optimal tumor cell killing activity.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (WO2020109616) in view of Griffioen et al. (WO2019004831A1, cited herewith) and Anderson et al. (“Enhanced Activity of Second-Generation MAGE-A4 SPEAR T-Cells Through Co-Expression of a CD8α Homodimer,” American Association for Cancer Research Annual Meeting, March 29–April 3, 2019, Atlanta, Georgia, USA, 1 page, cited herewith) as applied to claim(s) 1, 5, 7, 8 and 11 above, and further in view of Gattinoni et al. (20150299656, cited herewith).

The teachings of Brewer in view of Griffioen and Anderson as applied to claim(s) 1, 5, 7, 8 and 11 are given above.



However, as taught by Gattinoni, “T memory stem cells” (Tscm) comprising these surface markers can be harvested from mammalian, including human, lymphocytes (see claim 5) and said Tscm cells can further be modified, e.g., via transduction with a TCR that recognizes a cancer-expressed antigen, such that the genetically modified Tscm can be used for the treatment of human cancer (see claims 11, 14 and 17; see also paragraphs 47 and 53).  As taught by Gattinoni, their Tscm cells have enhanced antitumor activity and are more therapeutically effective than Tcm or Tem cells in a murine tumor model system (see Example 5), consistent with their enhanced self-renewal and multipotency as described in Example 4.

Given the teachings of Gattinoni, it would have been obvious to one of ordinary skill in the art that an especially useful T-cell subset for cancer immunotherapy are Tscm cells.  In view of these teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make a composition comprising an effective amount of Tscm T-cells comprising the exogenous TCR and CD8α construct based on the teachings of Brewer in view of Griffioen and Anderson given above.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (WO2020109616) in view of Griffioen et al. (WO2019004831A1, cited herewith) and Anderson  as applied to claim(s) 1, 5, 7, 8 and 11 above, and further in view of et al. (Zhang et al, 20200338128, cited herewith).

The teachings of Brewer in view of Griffioen and Anderson as applied to claim(s) 1, 5, 7, 8 and 11 are given above.

While it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to make a composition comprising an effective amount of T-cells comprising the exogenous TCR and CD8α construct based on the teachings of Brewer in view of Griffioen and Anderson for the reasons given above, these references do not explicitly teach a composition comprising an effective amount of T-cells comprising the exogenous TCR and CD8α construct of claim 1 wherein the composition further comprises a cryopreservation agent, serum album, and a crystalloid solution.

Zhang teaches the following at paragraph 85:

“Prior to being administered to a subject, the cells are pelleted, washed, and resuspended in a pharmaceutically acceptable carrier or diluent.  Exemplary formulations comprising CAR-expressing cytotoxic lymphocytes include formulations comprising the cells in sterile 290 mOsm saline, infusible cryomedia (containing Plasma-Lyte A, dextrose, sodium chloride injection, human serum albumin and DMSO), 0.9% NaCl with 2% human serum albumin or any other sterile 290 mOsm infusible materials.”

At paragraph 155, Zhang teaches: 

“When the transfected cells are ready a formulation comprising the cells is prepared and administered to a subject having cancer. Prior to administration, the population of cells can be washed and resuspended in a pharmaceutically acceptable carrier or diluent to form the 
serum albumin and DMSO), 0.9% NaCl with 2% human serum albumin or any other sterile 290 mOsm infusible materials.”

Given that the cytotoxic lymphocytes / transfected cells that are being formulated for administration to the cancer patients of Zhang include cytotoxic T lymphocytes (CTLs) (see, e.g., paragraph 0003, 0079, 0095, 0099, claims 15 and 20), it would have been obvious to one of ordinary skill in the art that compositions comprising the transduced T-cells made obvious by the teaching of Brewer in view of Griffioen and Anderson for the reasons given above could be formulated in infusible cryomedia in the same way that Zhang teaches formulation of their cytotoxic lymphocytes / transfected cells in infusible cryomedia.  One of ordinary skill in the art would have been motivated to use an infusible cryomedia like the one taught by Zhang to formulate the transduced T-cells made obvious by the teaching of Brewer in view of Griffioen and Anderson because the use of such media allows for stable and durable preservation of frozen cells.  The long-term preservation of T-cells would be especially advantageous in the instance where the T-cells are made in bulk as allogeneic T-cells which will be used over time on a large number of individual patients consistent with the teachings of Zhang at paragraphs 86-93.  Note that plasma-lyte is a “crystalloid solution” and DMSO is a cryopreservation agent.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and dependent claims thereof recite “a composition comprising an effective amount of a cell…”

The instant specification describes using “an effective amount” of cells to treat a wide variety of cancer types having different etiologies, pathologies and therapeutic endpoints, wherein said treatment is preceded by a non-myeloablative lymphodepletion regimen in some instances (see, e.g., page 8-9 bridging paragraph).  Depending on the particular neoantigen epitope being recognized / the particular cancer being treated / the presence or absence of a non-myeloablative lymphodepletion regimen / and numerous biologically and functionally different cell types that could be engineered to contain the exogenous TCR and CD8 including human stem cells, NK cells, NKT cells, macrophages, hematopoietic stem cells (HSCs), cells derived from HSCs, or dendritic/antigen-presenting cells (see page 34, 1st paragraph), the skilled artisan would not be able to ascertain with any reasonable degree of certainty if any given amount of cell comprising the exogenous TCR and CD8 of the instant claims does or does not qualify as “an effective amount” encompassed by the instant claims.  Thus, the metes and bounds of claim 1 and dependent claims thereof are unclear.

Claim 3 recites, “The composition of claim 1, wherein the exogenous CD8 further comprises a 2A sequence, a linker, a protease cleavage site, or a combination thereof.”  Recitation of “or a combination thereof” implies that claim 3 reads on composition having any ONE or more of the 2A sequence, a linker, OR a protease cleavage site.  However, given that claim 3 does NOT OR a protease cleavage site, or a combination thereof,” some may argue that one cannot assume “or a combination thereof” necessarily means “wherein the exogenous CD8 further comprises a 2A sequence, a linker, OR a protease cleavage site, or a combination thereof,” and that this phrase instead refers to some other combination not necessarily specified in claim 3.  Given this ambiguity the metes and bounds of claim 3 and dependent claim 4 are unclear.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644